110 F.3d 61
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerrell Antonio THOMAS, a/k/a Baby Huey, Defendant-Appellant.
No. 96-7421.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 3, 1997.

Jerrell Antonio Thomas, Appellant Pro Se.
Kevin Michael Comstock, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying Appellant's Petition for Disclosure of Signed Grand Jury Concurrence Form.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Thomas, No. CR-94-69 (E.D.Va. July 18, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED